Appeal by defendant Britting from: (1) a judgment of the Supreme Court, Suffolk County, rendered May 27, 1959, at the Extraordinary Special and Trial Term of said court, after a jury trial, eonvietng him of conspiracy to violate section 1868 of the Penal Law and sentencing him to serve a term of six months, the execution of the sentence being suspended; and (2) from every intermediate order. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.